Per Curiam.
Respondent was admitted to practice by this Court in 2003. He maintained an office for the practice of law in New Jersey, where he was admitted to the bar in 2002.
In August 2008, respondent pleaded guilty in the United States District Court for the District of New Jersey to the federal felony of knowingly and willfully making false statements to agents of the FBI during their interview of him as part of a bribery investigation (see 18 USC § 1001). As a consequence, respondent was placed on interim suspension by the New Jersey Supreme Court (see In re Izquierdo, 198 NJ 371, 967 A2d 840 [2008]) and this Court (see Matter of Izquierdo, 56 AD3d 1117 [2008]).
On March 2, 2010, respondent was sentenced in federal court to a term of three years of probation and a fine of $25,000. He has paid the fine.
Petitioner now moves for an order imposing final discipline pursuant to Judiciary Law § 90 (4) (g). We have heard respondent in mitigation.
Although quite serious, respondent’s conviction is mitigated by his otherwise laudable personal background and prior excellent professional reputation as both an architect* and lawyer. Additionally, he voluntarily and expeditiously disclosed to the United States Attorney’s Office that he had made the false statements and thereafter provided extensive and effective cooperation with the government’s local corruption investigations. Notably, the sentencing judge extended significant leniency to respondent on account of such cooperation.
*1567Under all of the circumstances presented, we conclude that respondent should be suspended from the practice of law for a period of two years, effective immediately.
Spain, J.P., Lahtinen, Stein, McCarthy and Garry, JJ., concur. Ordered that, pursuant to Judiciary Law § 90 (4) (g), respondent is suspended from the practice of law for a period of two years, effective immediately, and until further order of this Court; and it is further ordered that, for the period of his suspension, respondent is commanded to continue to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).

 Petitioner reports that New Jersey recently suspended respondent’s license as an architect for a period of three years, but stayed the suspension on condition that respondent complete an ethics course.